Citation Nr: 1030740	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-31 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1981 to December 
1988.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania which granted the Veteran's claim for service 
connection for hypertension, among other claims.  An initial 
noncompensable rating was assigned, effective April 22, 2005.  
The Veteran has been rated incompetent.

The Veteran testified before the undersigned at an August 2007 
hearing at the RO (Travel Board).  A transcript of the hearing 
has been associated with the claims file.

The Board remanded the instant matter in October 2007, September 
2008 and December 2009.

In March 2010, the Appeals Management Center (AMC) granted 
service connection for cardiomegaly and congestive heart failure, 
an initial rating of 60 percent was assigned.


FINDING OF FACT

The Veteran has not had diastolic blood pressure readings 
predominantly 100 or more; systolic readings predominantly 150 or 
more; or a history of systolic readings of 100 or more and 
hypertension with continuous use of medication for control.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code (DC) 7101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

The instant claims arise from disagreement with the initial 
rating following the grant of service connection.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.   Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements are appropriately addressed under the notice 
provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the 
VCAA, a veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has 
been no allegation of prejudice in this case with regard to the 
instant claim.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In an 
August 2007 hearing, the undersigned inquired as to whether the 
Veteran was currently receiving treatment at VA.  The Veteran was 
given the opportunity to ask question of the undersigned and to 
present additional argument in support of her claim.  The Board 
therefore concludes that it has fulfilled its duty under Bryant.

The Board remanded the instant matter in October 2007 to allow 
the Veteran's VA treatment records to be obtained and a VA 
hypertension examination to be conducted.  VA treatment records 
dated through February 2009 are located in the claims file and a 
VA hypertension examination was conducted in December 2007.  This 
matter was remanded by the Board in September 2008 to allow the 
Veteran's Social Security Administration (SSA) records to be 
obtained; these records are located in the claims file.

Finally, the Board again remanded the instant matter in December 
2009 to allow a VA cardiology examination to be conducted to 
determine the current manifestations of the Veteran's 
hypertension.  Such an examination was conducted in January 2010 
and service connection for cardiomegaly and congestive heart 
failure was granted in a March 2010 rating decision.  There has, 
thus been substantial compliance with the terms of the previous 
remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record from the time of a 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

A 10 percent rating for hypertension is warranted when diastolic 
pressure is predominantly 100 or more or when systolic pressure 
is predominantly 160 or more, or for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or more or 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating requires diastolic pressure of predominantly 120 or more.  
38 C.F.R. § 4.104, DC 7101.

Effective October 6, 2006, the VA regulation relating to DC 7101 
was amended to include note 3 which states that hypertension is 
to be evaluated separately from hypertensive heart disease and 
other types.  There were no substantive changes in the 
regulation.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).



Factual Background and Analysis

The Veteran contends that the severity of her hypertension 
warrants a compensable rating.

VA treatment notes show that the Veteran's blood pressure was 
124/94 in a January 1997, 147/94 in June 1997, 143/95 in November 
1997, 160/90 in April 1998 150/90 in June 1999, 170/80 in August 
2000, 148/90 in November 2000, 140/85 in January 2001, 154/80 in 
May 2001, 128/80 in August 2001 and 140/92 in March 2002.

A June 2002 VA treatment note indicates that the Veteran had been 
prescribed atenolol, lisinopril and hydrochlorothiazide (HCTZ) 
for hypertension, after her blood pressure was noted to be 
150/100.

VA treatment notes indicated that the Veteran's blood pressure 
was 171/103 in August 2003, 168/82 in October 2003, 152/90 in 
February 2004, 148/76 in March 2004, 138/84 in March 2004, 154/88 
and 140/82 in May 2004, 138/82 in June 2004, 170/90 in July 2004, 
190/103 in July 2004, 122/72 in December 2004, 130/82 in March 
2005, 100/60 in April 2005, 155/50 in October 2005, 155/58 in 
October 2005, 140/84 in October 2005, 99/60 in October 2005, 
88/58 in November 2005, 92/55 and 92/50 in November 2005, 107/71 
in December 2005, 130/80 in January 2006 and 92/59 in February 
2006.

At a February 2006 VA hypertension examination the Veteran 
reported taking hypertension medication.  Her blood pressure was 
noted to be 112/70, 120/70 and 118/70.  Her current hypertensive 
medications included HCTZ, atenolol and valsartan.

VA treatment notes indicated that the Veteran's blood pressure 
was 130/82 in April 2006, 130/80 in April 2006, 138/88 in October 
2006, 138/80 in October 2006, 141-91 in November 2006, 157/100 in 
December 2006, 132/80 in December 2006, 126/92 in February 2007 
and 122/82 in February 2007.

A February 2007 VA hypertension examination noted the Veteran's 
blood pressure to be 155/84, 150/97 and 148/88.  A diagnosis of 
controlled benign essential hypertension was made following this 
examination and a review of the Veteran's claims file.

VA treatment notes indicated that the Veteran's blood pressure 
was 131/81 in March 2007, 130/80 in March 2007, 131/81 in March 
2007, 153/102 in March 2007, 168/113 and 156/104 in March 2007, 
115/72 in March 2007, 150/80 in May 2007, 140/90 in June 2007, 
148/90 in August 2007, 125/90 in August 2007, 131/85 and 142/100 
in August 2007, 135/98 and 151/108 in August 2007, 125/77 in 
August 2007, 126/80 in August 2007, 135/98 in August 2007, 145/99 
in August 2007 and 124/88 and 130/87 in August 2007.

In an August 2007 hearing, the Veteran testified that she 
currently took medication to treat her hypertension.

VA treatment notes indicated that the Veteran's blood pressure 
was 140/84 in September 2007, 140/90 in September 2007, 136/91 in 
September 2007, 116/80 in September 2007, 83/57 in October 2007, 
92/60 in October 2007, 152/91 in November 2007 and 146/90 in 
February 2009.

A June 2009 VA medication list for the Veteran included HCTZ.

At the January 2010 VA examination, the Veteran's blood pressure 
was 110/78, 111/78 and 112/78.   

Since the effective date of service connection, the Veteran has 
had occasional diastolic blood pressure readings of 100 or more, 
but the vast majority of readings have been below that level.  
There have been no systolic readings at or above 160 since the 
effective date of service connection.  

While the continuous use of medication has been reported for the 
control of hypertension, there is no history systolic readings 
that were predominantly 100 or more.  The record shows that the 
Veteran has had a consistent history of occasional readings above 
100, but that the majority of readings have been below that 
level.  

.  Applying all reasonable doubt in favor of the Veteran, a 
rating of 10 percent for hypertension is therefore warranted.  
38 C.F.R. § 4.104, DC 7101.  A higher rating is not warranted as 
her diastolic pressure was not predominately 110 or more nor was 
here systolic pressure predominately 200 or more.

The Veteran's representative has argued that she is entitled to a 
higher rating based upon her various cardiac symptoms, including 
her current ejection fraction.  The Board notes that she 
currently is in receipt of a separate 60 percent rating for these 
cardiac manifestations.  Consideration of these symptoms in 
rating her hypertension is therefore not warranted.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994) (the evaluation of the same 
disability under various diagnostic codes constitutes prohibited 
pyramiding).

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, supra.

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's hypertension is manifested by elevated blood 
pressure and the use of hypertensive medications.  There have 
been no other reported symptoms, and the Veteran denied other 
symptoms at the January 2010 VA examination.  Hence, the 
disability is contemplated by the rating schedule and referral 
for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Purposes Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which her education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16

The Veteran is currently unemployed and last worked as a clerk in 
the 1990s.  A February 1998 SSA decision granted the Veteran 
benefits on the basis of organic mental disorders.  The January 
2009 VA psychological examiner suggested that the Veteran was 
unemployable.  

The January 2010 VA cardiac examiner determined that the Veteran 
would be unable to work in an industrial setting due to her 
cardiomegaly and congestive heart failure, but that she would be 
able to engage in sedentary employment.  Aside from heart disease 
and hypertension, service connection is currently in effect for 
pes planus of each foot, for which separate 10 percent ratings 
have been awarded.  There has been no allegation or evidence that 
pes planus plays any role in the Veteran's unemployment.  The 
Veteran or her representative has not alleged that the heart 
disease and hypertension cause her to be unemployed.  The only 
medical opinion is that the Veteran would be capable of sedentary 
employment, and the record shows that she has occupational 
experience qualifying her for such employment.  The record 
therefore does not establish that the Veteran is unemployable due 
to her service-connected disabilities.


ORDER

Entitlement to an initial compensable rating for hypertension is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


